DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claim(s) 7-8 and 30-31 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
 	Applicant’s submission of the certified English translation for the foreign application filed 07/05/2021 has been acknowledged. Therefore, the benefit is being accorded to the foreign application with filing date 08/11/2017.
	Applicant’s corrections to claim rejection under 101 for claims 1-9, 23, and 24-31 made on 04/05/2021 has been considered and the rejection to the claims is withdrawn.
 	Applicant's arguments filed 07/05/2021 with respect to claim(s) 1 and 23-24 have been considered but are moot in view of the new ground(s) of rejection. The incorporation of claims 2, 4-5, and 10 into claim 1 allows the Examiner to provide a new rejection because claim 10 has not been previously considered with claims 2 and 4-5. Therefore, the Examiner changes the 102 rejection to a 103 rejection as being unpatentable over Nimbalker et al. (US 2019/0013901 A1) (previously cited) in view of CATT (R1-1710045 – IR-HARQ scheme for NR LDPC codes) (cited in IDS).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 3, 6, 9, 11, 23-24, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimbalker et al. (US 2019/0013901 A1) in view of CATT (R1-1710045 – IR-HARQ scheme for NR LDPC codes) (cited in IDS).

Regarding claim 1, Nimbalker discloses A hybrid automatic repeat request (HARQ) retransmission method ([0023]: retransmission in incremental redundancy (IR) HARQ), comprising:
determining a transmission parameter ([0021]: transmitter can use LDPC code (=transmission parameter)); and
selecting dynamically a transmission starting position of each retransmission redundancy version from a circular buffer according to the transmission parameter ([0034]: second redundancy version (RV1) (=retransmission) provides different starting point in circular buffer. [0052]-[0053]: each RV starts at a different location within the circular buffer indicated by                        
                            
                                
                                     
                                    k
                                
                                
                                    0
                                
                            
                            =
                            (
                            z
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    c
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    R
                                                    V
                                                
                                            
                                            *
                                            z
                                        
                                    
                                
                            
                            *
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                    ), where                         
                            
                                
                                    N
                                
                                
                                    R
                                    V
                                
                            
                        
                     is number of redundancy versions supported,                         
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                     is redundancy version, z is                         
                            
                                
                                    N
                                
                                
                                    c
                                    b
                                
                            
                        
                     is amount of soft buffer available per code block which is calculated based on LDPC coding scheme, i.e., 1/3 code rate);
wherein the transmission parameter at least comprises a coding parameter of a low-density parity-check (LDPC) code ([0021]: LDPC code is an LDPC encoding algorithm. [0027]: LDPC code has codeword length, information block, shift size, and code rate (=coding parameter)), the coding parameter at least comprises an information bit length and a coding rate ([0027]: LDCP code has information block k=z·kb and code rate, where nb is a number of code bits and kb is a number of information bits);
wherein the selecting dynamically the transmission starting position of each retransmission redundancy version from the circular buffer according to the transmission parameter comprises ([0034]: second redundancy version (RV1) (=retransmission) provides different starting point in circular buffer. [0052]-[0053]: each RV starts at a different location within the circular buffer indicated by                        
                            
                                
                                     
                                    k
                                
                                
                                    0
                                
                            
                            =
                            (
                            z
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    c
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    R
                                                    V
                                                
                                            
                                            *
                                            z
                                        
                                    
                                
                            
                            *
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                    ), where                         
                            
                                
                                    N
                                
                                
                                    R
                                    V
                                
                            
                        
                     is number of redundancy versions supported,                         
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                     is redundancy version, z is shift size value. [0049]-[0050]:                         
                            
                                
                                    N
                                
                                
                                    c
                                    b
                                
                            
                        
                     is amount of soft buffer available per code block which is calculated based on LDPC coding scheme, i.e., 1/3 code rate):
determining a version number of each retransmission redundancy version ([0052]-[0053]: start location is indicated by                         
                            
                                
                                     
                                    k
                                
                                
                                    0
                                
                            
                            =
                            (
                            z
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    c
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    R
                                                    V
                                                
                                            
                                            *
                                            z
                                        
                                    
                                
                            
                            *
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                    ), where                         
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                     is redundancy version, i.e.,                         
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                            =
                            0
                            ,
                             
                            1
                            ,
                             
                            2
                            ,
                             
                            3
                        
                    ); and
selecting the transmission starting position of each retransmission redundancy version from the circular buffer according to the version number of each retransmission redundancy version ([0052]-[0053]: start location is indicated by                         
                            
                                
                                     
                                    k
                                
                                
                                    0
                                
                            
                            =
                            (
                            z
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    c
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    R
                                                    V
                                                
                                            
                                            *
                                            z
                                        
                                    
                                
                            
                            *
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                    ), where                         
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                     is redundancy version, i.e.,                         
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                            =
                            0
                            ,
                             
                            1
                            ,
                             
                            2
                            ,
                             
                            3
                        
                    . [0049]-[0050]:                         
                            
                                
                                    N
                                
                                
                                    c
                                    b
                                
                            
                        
                     is amount of soft buffer (=circular buffer) available per code block);
wherein, after the selecting dynamically the transmission starting position of each retransmission redundancy version from the circular buffer according to the transmission parameter, the method further comprises:
retransmitting data starting from the selected transmission starting position ([0034]-[0035]: when first transmission fails, a second transmission (=retransmission) occurs. Figs. 4A-B, [0052], [0054]-[0055]: the start position is determined based on                        
                            
                                
                                     
                                    k
                                
                                
                                    0
                                
                            
                            =
                            (
                            z
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    c
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    R
                                                    V
                                                
                                            
                                            *
                                            z
                                        
                                    
                                
                            
                            *
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                    ), and the second transmission can be defined to start in a reverse order or relatively close to an end of the circular buffer).
Nimbalker teaches calculating a start location based on redundancy version but Nimbalker does not teach the start location is calculated according to the information bit length and the coding rate.
However, CATT discloses start location is calculated according to the information bit length and the coding rate (pg. 2: a starting bit location on a circular buffer is assigned for each redundancy version according to information bits K and code rate R, see Fig. 2 and steps (1)-(4)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter when making a determination for a start location of each retransmission based on the redundancy version, as taught by Nimbalker, to further consider the information bits K and code rate R, as taught by CATT.
Doing so provides an IR-HARQ scheme for LDPC codes (CATT: pg. 2).

Regarding claim 23, Nimbalker discloses A transmission device, comprising a storage, a processor, and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program to implement the following steps ([0025], [0032]: transmitter, i.e., eNodeB. Fig. 9, [0061]: node 920, i.e., eNB, :
determining a transmission parameter ([0021]: transmitter can use LDPC code (=transmission parameter)); and
selecting dynamically a transmission starting position of each retransmission redundancy version from a circular buffer according to the transmission parameter ([0034]: second redundancy version (RV1) (=retransmission) provides different starting point in circular buffer. [0052]-[0053]: each RV starts at a different location within the circular buffer indicated by                        
                            
                                
                                     
                                    k
                                
                                
                                    0
                                
                            
                            =
                            (
                            z
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    c
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    R
                                                    V
                                                
                                            
                                            *
                                            z
                                        
                                    
                                
                            
                            *
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                    ), where                         
                            
                                
                                    N
                                
                                
                                    R
                                    V
                                
                            
                        
                     is number of redundancy versions supported,                         
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                     is redundancy version, z is shift size value. [0049]-[0050]:                         
                            
                                
                                    N
                                
                                
                                    c
                                    b
                                
                            
                        
                     is amount of soft buffer available per code block which is calculated based on LDPC coding scheme, i.e., 1/3 code rate);
wherein the transmission parameter at least comprises a coding parameter of a low-density parity-check (LDPC) code ([0021]: LDPC code is an LDPC encoding algorithm. [0027]: LDPC code has codeword length, information block, shift size, and code rate (=coding parameter)), the coding parameter at least comprises an information bit length and a coding rate ([0027]: LDCP code has information block k=z·kb and code rate, where nb is a number of code bits and kb is a number of information bits);
wherein the processor is configured to execute the computer program to further implement the following steps (Fig. 9, [0061]: node 920, i.e., eNB, comprises processors 922 and memory 924. [0114]: non-transitory computer readable storage medium has program code to perform various techniques):
determining a version number of each retransmission redundancy version ([0052]-[0053]: start location is indicated by                         
                            
                                
                                     
                                    k
                                
                                
                                    0
                                
                            
                            =
                            (
                            z
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    c
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    R
                                                    V
                                                
                                            
                                            *
                                            z
                                        
                                    
                                
                            
                            *
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                    ), where                         
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                     is redundancy version, i.e.,                         
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                            =
                            0
                            ,
                             
                            1
                            ,
                             
                            2
                            ,
                             
                            3
                        
                    ); and
selecting the transmission starting position of each retransmission redundancy version from the circular buffer according to the version number of each retransmission redundancy version ([0052]-[0053]: start location is indicated by                         
                            
                                
                                     
                                    k
                                
                                
                                    0
                                
                            
                            =
                            (
                            z
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    c
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    R
                                                    V
                                                
                                            
                                            *
                                            z
                                        
                                    
                                
                            
                            *
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                    ), where                         
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                     is redundancy version, i.e.,                         
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                            =
                            0
                            ,
                             
                            1
                            ,
                             
                            2
                            ,
                             
                            3
                        
                    . [0049]-[0050]:                         
                            
                                
                                    N
                                
                                
                                    c
                                    b
                                
                            
                        
                     is amount of soft buffer (=circular buffer) available per code block);
wherein the processor is further configured to retransmit data starting from the selected transmission starting position ([0034]-[0035]: when first transmission fails, a second transmission (=retransmission) occurs. Figs. 4A-B, [0052], [0054]-[0055]: the start position is determined based on                        
                            
                                
                                     
                                    k
                                
                                
                                    0
                                
                            
                            =
                            (
                            z
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    c
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    R
                                                    V
                                                
                                            
                                            *
                                            z
                                        
                                    
                                
                            
                            *
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                    ), and the second transmission can be defined to start in a reverse order or relatively close to an end of the circular buffer).
Nimbalker teaches calculating a start location based on redundancy version but Nimbalker does not teach the start location is calculated according to the information bit length and the coding rate.
However, CATT discloses start location is calculated according to the information bit length and the coding rate (pg. 2: a starting bit location on a circular buffer is assigned for each redundancy version according to information bits K and code rate R, see Fig. 2 and steps (1)-(4)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter when making a determination for a start location of each retransmission based on the redundancy version, as taught by Nimbalker, to further consider the information bits K and code rate R, as taught by CATT.
Doing so provides an IR-HARQ scheme for LDPC codes (CATT: pg. 2).

Regarding claim 24, Nimbalker discloses A non-transitory computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor, to implement the following steps ([0114]: non-transitory computer readable storage medium has program code to perform various techniques):
determining a transmission parameter ([0021]: transmitter can use LDPC code algorithm (=transmission parameter)); and
selecting dynamically a transmission starting position of each retransmission redundancy version from a circular buffer according to the transmission parameter ([0034]: second redundancy version (RV1) (=retransmission) provides different starting point in circular buffer. [0052]-[0053]: each RV starts at a different location within the circular buffer indicated by                        
                            
                                
                                     
                                    k
                                
                                
                                    0
                                
                            
                            =
                            (
                            z
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    c
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    R
                                                    V
                                                
                                            
                                            *
                                            z
                                        
                                    
                                
                            
                            *
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                    ), where                         
                            
                                
                                    N
                                
                                
                                    R
                                    V
                                
                            
                        
                     is number of redundancy versions supported,                         
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                     is redundancy version, z is shift size value. [0049]-[0050]:                         
                            
                                
                                    N
                                
                                
                                    c
                                    b
                                
                            
                        
                     is amount of soft buffer available per code block which is calculated based on LDPC coding scheme, i.e., 1/3 code rate)
wherein the transmission parameter at least comprises a coding parameter of a low-density parity-check (LDPC) code ([0021]: LDPC code is an LDPC encoding algorithm. [0027]: LDPC code has codeword length, information block, shift size, and code rate (=coding parameter)), the coding parameter at least comprises an information bit length and a coding rate ([0027]: LDCP code has information block k=z·kb and code rate, where nb is a number of code bits and kb is a number of information bits);
wherein the computer program is configured to be executed by the processor to further implement the following steps (Fig. 9, [0061]: node 920, i.e., eNB, comprises processors 922 and memory 924. [0114]: non-transitory computer readable storage medium has program code to perform various techniques):
determining a version number of each retransmission redundancy version ([0052]-[0053]: start location is indicated by                         
                            
                                
                                     
                                    k
                                
                                
                                    0
                                
                            
                            =
                            (
                            z
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    c
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    R
                                                    V
                                                
                                            
                                            *
                                            z
                                        
                                    
                                
                            
                            *
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                    ), where                         
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                     is redundancy version, i.e.,                         
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                            =
                            0
                            ,
                             
                            1
                            ,
                             
                            2
                            ,
                             
                            3
                        
                    ); and
selecting the transmission starting position of each retransmission redundancy version from the circular buffer according to the version number of each retransmission redundancy version ([0052]-[0053]: start location is indicated by                         
                            
                                
                                     
                                    k
                                
                                
                                    0
                                
                            
                            =
                            (
                            z
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    c
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    R
                                                    V
                                                
                                            
                                            *
                                            z
                                        
                                    
                                
                            
                            *
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                    ), where                         
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                     is redundancy version, i.e.,                         
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                            =
                            0
                            ,
                             
                            1
                            ,
                             
                            2
                            ,
                             
                            3
                        
                    . [0049]-[0050]:                         
                            
                                
                                    N
                                
                                
                                    c
                                    b
                                
                            
                        
                     is amount of soft buffer (=circular buffer) available per code block);
wherein the computer program is configured to be executed by the processor to further implement the following step (Fig. 9, [0061]: node 920, i.e., eNB, comprises processors 922 and memory 924. [0114]: non-transitory computer readable storage medium has program code to perform various techniques):
retransmitting data starting from the selected transmission starting position ([0034]-[0035]: when first transmission fails, a second transmission (=retransmission) occurs. Figs. 4A-B, [0052], [0054]-[0055]: the start position is determined based on                        
                            
                                
                                     
                                    k
                                
                                
                                    0
                                
                            
                            =
                            (
                            z
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    c
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    R
                                                    V
                                                
                                            
                                            *
                                            z
                                        
                                    
                                
                            
                            *
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                    ), and the second transmission can be defined to start in a reverse order or relatively close to an end of the circular buffer).
Nimbalker teaches calculating a start location based on redundancy version but Nimbalker does not teach the start location is calculated according to the information bit length and the coding rate.
However, CATT discloses start location is calculated according to the information bit length and the coding rate (pg. 2: a starting bit location on a circular buffer is assigned for each redundancy version according to information bits K and code rate R, see Fig. 2 and steps (1)-(4)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter when making a determination for a start location of each retransmission based on the redundancy version, as taught by Nimbalker, to further consider the information bits K and code rate R, as taught by CATT.


Regarding claims 3 and 26, Nimbalker in view of CATT discloses all features of claims 1 and 23 as outlined above. 
Nimbalker further discloses wherein the determining the transmission parameter comprises:
determining implicitly or explicitly the coding parameter of the LDPC code ([0026]-[0027]: structured LDPC codes are adopted in wireless technology standards and have codeword length n=z·nb, information block k=z·kb, shift size z, and code rate r=k/n=kb/nb, where nb is a number of code bits and kb is a number of information bits. Note: codeword length, information block, shift size, and code rate are determined explicitly because the transmitter has to calculate the values based instead of receiving the values from a scheduling signaling in an implicit manner as defined by Applicant’s specification in [0063]).

Regarding claims 6 and 29, Nimbalker view of CATT discloses all features of claims 1 and 23 as outlined above. 
Nimbalker further discloses wherein the coding rate comprises an initial transmission code rate ([0027]: LDCP code has code rate. [0049]: mother code rate of LDPC coding scheme).

Regarding claim 11, Nimbalker view of CATT discloses all features of claim 1 as outlined above.
Nimbalker further discloses wherein, before the selecting dynamically the transmission starting position of each retransmission redundancy version from the circular buffer according to the transmission parameter, the method further comprises:
transferring all coded bits other than punctured bits into the circular buffer ([0053]: only coded bits are transmitted in the circular buffer except some coded bits used for puncturing in a first                         
                            
                                
                                     
                                    k
                                
                                
                                    0
                                
                            
                            =
                            (
                            z
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    c
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    R
                                                    V
                                                
                                            
                                            *
                                            z
                                        
                                    
                                
                            
                            *
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                    ), and the second transmission can be defined to start in a reverse order or relatively close to an end of the circular buffer).

	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimbalker et al. (US 2019/0013901 A1) in view of CATT (R1-1710045 – IR-HARQ scheme for NR LDPC codes) (cited in IDS) and Sun et al. (US 2012/0110406 A1).

Regarding claim 9, Nimbalker in view of CATT discloses all features of claim 1 as outlined above. 
Nimbalker in view of CATT does not disclose, but Sun discloses wherein a transmission starting position of a latter retransmitted data frame does not overlap with a former retransmitted data frame in at least one group of two adjacent retransmission redundancy versions (Figs. 9-10, [0112]-[0113], [0120]-[0121]: no overlapping occurs between first and second HARQ subpacket transmission. [0092]: first and second HARQ subpacket transmission are adjacent retransmissions of SPID. [0013]: SPID is essentially the same as redundancy version).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the retransmission in IR HARQ, as taught by Nimbalker, to not overlap between adjacent HARQ subpacket retransmissions, as taught by Sun.
Doing so increases the performance of the HARQ link (Sun: [0114]).

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./Examiner, Art Unit 2478    

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478